UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7223


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRIAN JAMES BRONSON, a/k/a Little B,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Dever, III,
Chief District Judge. (5:06-cr-00249-D-1; 5:12-cv-00467-D)


Submitted:   December 17, 2013            Decided: December 19, 2013


Before KING, GREGORY, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brian James Bronson, Appellant Pro Se.   John Howarth Bennett,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, North
Carolina; William Ellis Boyle, NORTH CAROLINA DEPARTMENT OF
PUBLIC SAFETY, Raleigh, North Carolina; Michael Gordon James,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Brian    James      Bronson      seeks   to    appeal      the    district

court’s     order       dismissing      as    time-barred       Bronson’s        second   28

U.S.C.A. § 2255 (West Supp. 2013) motion. *                         The order is not

appealable        unless       a    circuit        justice     or   judge        issues    a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(B) (2006).

A   certificate         of    appealability          will     not   issue    absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief     on    the    merits,     a   prisoner      satisfies     this    standard      by

demonstrating that reasonable jurists would find the district

court’s assessment of the constitutional claims is debatable or

wrong.     Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003).                        When the district

court denies relief on procedural grounds, the prisoner must

demonstrate        both      that    the     dispositive      procedural         ruling   is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

                We have independently reviewed the record and conclude

that   Bronson      has      not    made   the     requisite    showing.          Bronson’s

motion, which challenged the validity of his career offender

       *
       Alternatively, the district court ruled that Bronson’s
motion was barred by the waiver-of-rights provision included in
his plea agreement.



                                               2
sentence, should have been deemed a successive § 2255 motion.

And in the absence of pre-filing authorization from this court,

the   district    court    lacked   jurisdiction   to       adjudicate    the

timeliness of this successive § 2255 motion.                 See 28 U.S.C.

§ 2244(b)(3)     (2006).    Accordingly,   we   deny    a   certificate    of

appealability and dismiss the appeal.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                  DISMISSED




                                    3